Citation Nr: 1519878	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1.  What initial evaluation is warranted for posttraumatic stress disorder (PTSD) from August 31, 2010?
 
2.  Entitlement to a disability rating in excess of 30 percent for PTSD beginning June 27, 2014.
 

REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans' Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1987 to April 1993.  
 
This matter arises before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
In June 2014, the Veteran testified before the undersigned.  The hearing transcript is of record.  
 
The Board notes that additional evidence was added to the claims file after the issuance of the June 2013 statement of the case, however, the Veteran waived initial RO review of the new evidence and thus a remand is not required for this purpose.  38 C.F.R. § 20.1304(c) (2014).
 
The issue of entitlement to a disability rating in excess of 30 percent for PTSD since June 27, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
Between August 31, 2010 and June 26, 2014 the Veteran's PTSD was manifest by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).
 
CONCLUSION OF LAW
 
The criteria for a disability rating of 30 percent, and no higher, for the Veteran's PTSD were met for the period from August 31, 2010 to June 26, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
The Veteran's appeal concerns the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required under the Veterans Claims Assistance Act of 2000; therefore, any defect in the notice requirement is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).
  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that an additional examination for this issue is in order.  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA treatment records, private treatment records, and the VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 

Rating Claim
 
Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The current level of disability, however, is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
 
Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
 
Evaluation of PTSD from August 31, 2010 to June 26, 2014
 
The RO assigned the Veteran's PTSD an initial compensable evaluation of 10 percent disabling, effective August 31, 2010, under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The appellant seeks a higher rating.
 
Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.
 
A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
 
A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
 
At an October 2010 VA examination, the Veteran provided a psychosocial history of being separated from wife due to his PTSD symptoms.  The examiner found the appellant's contention of not wanting to socialize to be inconsistent with his report of going out once a week with his wife.  The Veteran attributed his lack of sociability and lack of hobbies to his vertigo.  The evidence shows that the appellant is not service connected for vertigo.  He was unemployed at the time of examination, due to knee problems.  He denied missing work due to mental health problems.  As for his psychiatric symptoms he reported symptoms of nightmares, intrusive thoughts, avoidance behavior, panic attacks, and hypervigilance.  There was no suicidal ideation or intent.  

During the mental status examination the Veteran was well groomed and his speech was clear and easy to understand.  His affect was within normal limits and his mood was neutral.  He was oriented to person, time and place, and his thoughts were logical and goal-directed.  There was no evidence of hallucinations, delusions, preoccupation or other signs of major psychopathology.  His attention and concentration were mildly disrupted and he attributed it to his nonservice connected vertigo.  His memory was also mildly disrupted.  The examiner noted the Veteran reported essentially no occupational impairment and mild social impairment from PTSD.  Overall, the examiner opined that the appellant's PTSD symptoms were mild and only resulted in decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  The examiner opined that the appellant also had a depressive disorder not otherwise specified which was due to his service connected knee disorders, and that he had an adjustment disorder due to nonservice connected marital issues.

VA outpatient records from 2010 through 2011 note that the appellant expressed suicidal thoughts at times.  He described, however, increased problems with vertigo and there are no records which associate the suicidal thought to the appellant's posttraumatic stress disorder.  Rather, the records focus on the appellant's frustrations and feelings of hopelessness due to the lack of treatment available for vertigo.  For example, in February 2011, the appellant reported being increasingly aware of his vertigo with increased anxiety, decreased self-esteem, and decreased hope for the future.  Consequently, at that time the appellant was seeking alternate treatment for his vertigo.  Expressions of hopeless and suicidal ideation are not recorded as being related to pathology associated with posttraumatic stress disorder.    

At a June 2013 VA examination, the Veteran reported he lived and got along well with his sister.  He was still separated from his wife but spoke to her monthly about their son, whom he saw monthly.  The appellant believed his desire to avoid crowds, places and enclosed spaces contributed to his marital problems.  He reported having two friends with whom he spent time with depending on how he felt with his nonservice connected vertigo.  At the time of examination, the Veteran was unemployed.  The appellant said he could not work due to vertigo.  In reporting his mental health history, the Veteran stated that his chronic vertigo caused significant life stress and that he was afraid to take medication due to interactions with vertigo.  The appellant claimed that he had been suicidal in 2010 due to his medical issues and psychosocial stressors.  

Mental status examination revealed that the appellant appeared appropriately groomed.  His affect was restricted, and mood depressed.  His speech was normal and thought processes were linear and normal.  Memory, judgment and insight were good and concentration was okay.  He denied suicidal or homicidal ideation.  The Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and disturbances of mood and motivation.  The examiner concluded that posttraumatic stress disorder resulted in occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  The examiner opined that the appellant's PTSD was mild and did not appear to have changed in severity since his last VA examination.
 
The Veteran continued to receive on-going counseling from a Vet Center through May 2014.  In a bout August 2013, the Veteran began taking primary responsibility for the care of his son.  The Board notes a number of complaints in the counseling notes centered on symptoms from his nonservice connected vertigo.
 
In considering the Veteran's contentions, the Board notes that while he is credible and competent to report on his observable symptoms, an examination conducted by a trained medical professional is more probative in determining the actual degree of occupational and social impairment.  As such the Board assigns a higher probative value to the examination reports of record.
 
After a review of the evidence of record, the Board finds the Veteran's PTSD symptoms warrant a rating of 30 percent, and no higher, prior to June 27, 2014.  The Board notes that during this period, the Veteran exhibited symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  These symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity, in that he did not display any symptoms that mirrored speech disturbances, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective relationships.  To the extent that the appellant has expressed feelings of hopelessness, and suicidal ideation, it is well to note that these have been associated with pathology caused by his nonservice connected vertigo.  Thus, entitlement to a higher rating of 50 percent is not warranted.

In reaching this decision the Board again acknowledges the appellant's June 2013 statement that due to medical and psychosocial stressors he felt suicidal in 2010.  It is notable, however, that no examiner has found that the appellant suffered at any time during this term from suicidal ideation due to symptoms caused by posttraumatic stress disorder.  

Other Considerations 
 
Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran's reported symptoms are contemplated by the scheduler criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met.  Furthermore, there evidence of record does not suggest any interference with employment or frequent periods of hospitalization as a result of his PTSD symptoms.  As such, referral for the assignment of an extraschedular disability rating is not warranted.
 
Further, the Veteran has not alleged and the record does not demonstrate his service-connected disability affects his employability.  Here the Board notes the Veteran most recently attributed his unemployment to his nonservice-connected vertigo.  Therefore, the Board concludes that a claim for entitlement to a total disability rating based on unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
 
ORDER
 
Entitlement to a disability rating of 30 percent, and no higher, for PTSD prior June 27, 2014 is granted subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND
 
Additional evidentiary development is required before the Veteran's PTSD symptoms can be properly assessed for the period beginning June 27, 2014. 
 
At the June 27, 2014 hearing, the Veteran reported new symptoms of suicidal ideation and mood swings.  The Board notes such is an indication of worsening symptoms and finds that a new examination is warranted on remand to assess the current severity of the Veteran's PTSD.  
 
Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records dated since June 2014.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any identified government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA mental health examination to assess the current severity of his PTSD.  The examiner must be provided access to the Veteran's claims folder, to include any electronic files.  The examiner must specify in the report that all relevant records have been reviewed.  If the appellant is diagnosed with multiple psychiatric disorders the examiner must differentiate those symptoms which are caused by posttraumatic stress disorder and depression, and those caused by any other disorder.  If the appellant reports suicidal ideation the examiner should address the cause of that ideation, to include whether it is at least as likely as not that such ideation is due to posttraumatic stress disorder with depression, or whether it is more likely than not that such ideation is due to a separate disorder.  A complete rationale for any opinions expressed should be provided.
 
3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate opportunity to respond before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


